
	

113 HR 1724 IH: Kids First Research Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1724
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Harper (for
			 himself, Mr. Cole,
			 Mr. Barletta,
			 Mr. Hultgren,
			 Ms. Jenkins,
			 Mr. Meehan, and
			 Mrs. Walorski) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on House
			 Administration and Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To eliminate taxpayer financing of presidential campaigns
		  and party conventions and reprogram savings to provide for a 10-year pediatric
		  research initiative through the Common Fund administered by the National
		  Institutes of Health, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kids First Research Act of
			 2013.
		2.Termination of
			 taxpayer financing of presidential election campaigns
			(a)Termination of
			 designation of income tax paymentsSection 6096 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(d)TerminationThis
				section shall not apply to taxable years ending on or after the date of the
				enactment of this
				subsection.
					.
			(b)Termination of
			 fund and account
				(1)Termination of
			 presidential election campaign fund
					(A)In
			 generalChapter 95 of such Code is amended by adding at the end
			 the following new section:
						
							9014.TerminationThe provisions of this chapter shall not
				apply with respect to any presidential election (or any presidential nominating
				convention) after the date of the enactment of this section, or to any
				candidate in such an
				election.
							.
					(B)Conversion of
			 fund to 10-Year pediatric research initiative fundSection 9006
			 of such Code is amended by adding at the end the following new
			 subsection:
						
							(d)Conversion to
				10-Year pediatric research initiative fund
								(1)ConversionEffective
				on the date of the enactment of the Kids
				First Research Act of 2013—
									(A)the special fund
				established under this section shall be known and designated as the
				10-Year Pediatric Research Initiative Fund; and
									(B)all amounts in the fund as of such date
				shall be available only for the purpose provided in section 402A(a)(2) of the
				Public Health Service Act, and only to the extent and in such amounts as are
				provided in advance in appropriation Acts.
									(2)TerminationAny amounts in the fund that remain
				unobligated on October 1, 2024, shall be deposited into the general fund of the
				Treasury.
								.
					(2)Termination of
			 accountChapter 96 of such Code is amended by adding at the end
			 the following new section:
					
						9043.TerminationThe provisions of this chapter shall not
				apply to any candidate with respect to any presidential election after the date
				of the enactment of this
				section.
						.
				(c)Clerical
			 amendments
				(1)The table of
			 sections for chapter 95 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 9014.
				Termination.
						
						.
				(2)The table of
			 sections for chapter 96 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 9043.
				Termination.
						
						.
				3.10–Year Pediatric
			 Research Initiative
			(a)Allocation of
			 NIH funds in Common Fund for pediatric researchParagraph (7) of
			 section 402(b) of the Public Health Service Act (42 U.S.C. 282(b)) is amended
			 to read as follows:
				
					(7)(A)shall, through the
				Division of Program Coordination, Planning, and Strategic Initiatives—
							(i)identify research that represents
				important areas of emerging scientific opportunities, rising public health
				challenges, or knowledge gaps that deserve special emphasis and would benefit
				from conducting or supporting additional research that involves collaboration
				between 2 or more national research institutes or national centers, or would
				otherwise benefit from strategic coordination and planning;
							(ii)include information on such
				research in reports under section 403; and
							(iii)in the case of such research
				supported with funds referred to in subparagraph (B)—
								(I)require as appropriate that proposals
				include milestones and goals for the research;
								(II)require that the proposals include
				timeframes for funding of the research; and
								(III)ensure appropriate consideration of
				proposals for which the principal investigator is an individual who has not
				previously served as the principal investigator of research conducted or
				supported by the National Institutes of Health;
								(B)(i)may, with respect to
				funds reserved under section 402A(c)(1) for the Common Fund, allocate such
				funds to the national research institutes and national centers for conducting
				and supporting research that is identified under subparagraph (A); and
							(ii)shall, with respect to funds
				appropriated to the Common Fund under section 402A(a)(2), allocate such funds
				to the national research institutes and national centers for making grants for
				pediatric research that is identified under subparagraph (A); and
							(C)may assign additional functions to the
				Division in support of responsibilities identified in subparagraph (A), as
				determined appropriate by the
				Director;
						.
			(b)Funding for
			 10-Year pediatric research initiativeSection 402A of the Public Health Service
			 Act (42 U.S.C. 282a) is amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and
			 moving the indentation of each such subparagraph 2 ems to the right;
					(B)by striking
			 For purposes of carrying out this title and inserting the
			 following:
						
							(1)This
				titleFor purposes of
				carrying out this title
							;
				and
					(C)by adding at the
			 end the following:
						
							(2)Funding for
				10-year pediatric research initiative through common fundFor carrying out section 402(b)(7)(B)(ii),
				there is authorized to be appropriated, out of funds in the 10–Year Pediatric
				Research Initiative Fund established by section 9006 of the Internal Revenue
				Code of 1986, and in addition to amounts otherwise made available under
				paragraph (1) of this subsection and reserved under subsection (c)(1)(B)(i) of
				this section, $13,000,000 for each of fiscal years 2014 through
				2023.
							;
				and
					(2)in subsections
			 (c)(1)(B), (c)(1)(D), and (d), by striking subsection (a) each
			 place it appears and inserting subsection (a)(1).
				(c)Supplement, not
			 supplant; prohibition against transferFunds appropriated under
			 section 402A(a)(2) of the Public Health Service Act, as added by subsection
			 (b)—
				(1)shall be used to
			 supplement, not supplant, the funds otherwise allocated by the National
			 Institutes of Health for pediatric research; and
				(2)notwithstanding
			 any transfer authority in any appropriation Act, shall not be used for any
			 purpose other than making grants as described in section 402(b)(7)(B)(ii) of
			 the Public Health Service Act, as added by subsection (a).
				4.Prohibition
			 against NIH research on health economicsSection 402A of the Public Health Service
			 Act (42 U.S.C. 282a) is amended by adding at the end the following:
			
				(f)Health economics
				research
					(1)Ongoing
				researchBefore continuing
				any health economics research grant, project, or activity that is ongoing as of
				the date of the enactment of this subsection, the Director of NIH shall submit
				to the Congress a report that outlines the justification for such ongoing
				grant, project, or activity, including the reason for giving priority to such
				ongoing grant, project, or activity over research on pediatric diseases and
				disorders, such as autism, cancer, and other pediatric genetic disorders
				without cures.
					(2)New
				researchThe Director of NIH may not initiate any health
				economics research grant, project, or activity until—
						(A)the Director has
				submitted the report described in paragraph (1); and
						(B)a Federal law has
				been enacted authorizing the National Institutes of Health to use funding
				specifically for health economics
				research.
						.
		
